Title: To Thomas Jefferson from Jesse Franklin, 16 February 1805
From: Franklin, Jesse,Stone, David
To: Jefferson, Thomas


                  
                     Senate Chamber16th. Feby 1805
                  
                  The underwritten present their best respects to the President and inform him they possess no other knowlege concerning the direction of, or points between which, it is desired the contemplated road thro’ the Cherokee Country, should pass, than that furnished by the act, itself, of the Legislature of North Carolina.—They understand that act was passed upon an application from the State of Tennessee and presume that an intimation of the direction wished will be made by the latter State.—Sensible of the entire want of an ascertained beginning, direction or end to the road intended to be established by the act of North Carolina they had applied previously to their first communication to the President upon this subject, to the Gentlemen who represent the State of Tennessee in the Senate of the United States in order if possible to obtain the data for settling these points, but without success
                  
                     J Franklin 
                     
                     David Stone 
                     
                  
               